                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

             Gene Smith,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:18-cv-00217-RJC-DCK
                                      )
                 vs.                  )
                                      )
     OCWEN Loan Service, LLC,         )
         Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 26, 2019 Order.

                                               February 26, 2019
